 SPECIALTY BEVERAGE AND SUPPLEMENT INC.

Promissory Note

December 31, 2010

 

$210,000 15% Interest

 

FOR VALUE RECEIVED, the undersigned, Specialty Beverage and Supplement Inc, a
Nevada corporation, with offices at 836 Grundy Avenue Holbrook, NY 11741
(“Maker”), promises to pay the sum of $210,000 to the order of Peter Scalise III
at PO Box 66 Oakdale, NY 11769 on or before January 1, 2012 (‘Due Date”), or
sooner as provided, in the lawful money of the United States of America,
together with any interest as provided herein(the “Obligations”). The payment
hereunder shall be made to Payee at his address set forth above or such other
place, as Payee shall designate in writing to maker. This note is issued by
Maker to Payee in accordance with the terms and conditions set forth in this
agreement between Maker and Payee dated as of the date hereof(the “Agreement”).

 

Interest.

 

The interest, at the rate of 15% per term, will be in full at maturity.

 

Method of Accounting.

 

The corporation fiscal year will be the calendar year. The corporation will use
the accrual method of accounting. Records will be available for the inspection
by the stockholders at the principal place of business of the corporation at any
reasonable time during business hours.

 

Affirmative Covenants.

 

Maker covenants and agrees that from and after the date hereof and until the
date of repayment in full of the Obligations, it shall comply with the following
conditions:

 

(a)     Maintenance of Existence and Conduct of Business. Maker shall (i) do or
cause to do be done all things necessary to preserve and keep in full force and
effect its corporate existence and rights; and (ii) organize, develop and
promote its proposed business and, upon the commencement of its business, to
conduct it so that it may be properly and advantageously conducted at all times.

(b)     Books and Records. Maker shall keep adequate books and records of
account with respect to its business activities.

(c)     Compliance with Law. Maker shall comply in all material respects with
all federal, state and local laws and regulations applicable to it, which if
breached would have a material adverse effect on Makers business or financial
condition.

 

Merger, Consolidation.or Acquisition.

 

Payee hereby agrees that, except as provided in this agreement, from and after
the date hereof and until the date of repayment in full of the Obligations,
Maker may, without the written consent of Payee, directly or indirectly, by
operation of law or otherwise, merge or consolidate with, acquire all or
substantially all of the assets or capital stock of, or otherwise combine with,
any person or entity, which shall not affect the obligations of Maker.

 

Limitation of Liability.

 

Any director, officer, employee or stockholder, as such, of Maker shall not have
any personal financial liability for any obligations of Maker under this note.

 

 

Representations and Warranties of Maker.

 

Maker represents and warrants that it: (i) has full power and authority to
execute and deliver this note, and that execution and delivery of this note will
not result in the breach of or default under, with or without the giving of
notice and/or the passage of time, any other agreement, arrangement or indenture
to which it is a party or by which it may be bound, or the violation of any
law,statute,rule,decree,judgement or regulation of any other agreement,
arrangement or indenture to which it is a party or which it may be bound, or the
violation of any law,statue,rule,decree,judgement or regulation binding upon it;
and (ii) has taken and will take all acts required, including but not limited to
authorizing the signatory hereof on its behalf to execute this note, so that
upon the execution and delivery of this note, it shall constitute the valid and
legally binding obligation of Maker enforceable in accordance with the terms
thereof

 

Miscellaneous.

 

Effect of Forbearance.

 

No forbearance, indulgence, delay or failure to exercise any right or remedy by
Payee with respect to this note shall operate as a waiver or as acquiescence in
any default.

 

Effect of single or partial exercise of right

 

No single or partial exercise of any right or remedy of Payee shall preclude any
other or further exercise thereof or any exercise of any other right or remedy
by Payee.

 

Governing Law: Jurisdiction.

 

This note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the internal laws of the State of New York
applicable to contracts made and to be performed entirely within such state. Any
action, suit or proceeding in connection with this note may be brought against
Maker in a court of record of the State of New York, County of Suffolk. Maker
hereby consenting and submitting to the jurisdiction thereof, and service of
process may be made upon maker, by certified or registered mail, at the address
of Maker first set forth above, or at such other address as may be given in
writing in future by Maker to Payee.

 

Headings.

 

The headings and captions of the various paragraphs herein are for convenience
of reference only and shall in no way modify any of the terms or provisions of
this note.

 

Loss, Theft, Destruction or Mutilation.

 

Upon receipt by Maker of evidence of loss, theft, destruction or mutilation of
this note, Maker shall make and deliver or cause to be made and delivered to
Payee a new note of like tenor in lieu of this Note.

 

Modification of Note or Waiver of Terms Thereof Relating to Payee

 

No modification or waiver of any of the provisions of this note shall be
effective unless in writing and signed by Payee and then only to the extent set
forth in such writing, nor shall any such modification or waiver be applicable
except in the specific instance for which it is given. This note may not be
discharged orally but only in writing duly executed by Payee.

 

Notice.

 

All offers, acceptances, notices, requests, demands and other communications
under this Agreement shall be in writing, except as otherwise provided herein,
shall be deemed to have been given only when delivered in person,via facsimile
transmission if receipt thereof is confirmed by the recipient, or, if mailed,
three days after mailing by certified or registered mail prepaid, to the parties
respective addresses first set forth above, or at such other address as may be
given in writing in future by either party to the other.

2

 

Representation of Maker

 

Maker represents that it has reviewed this note with legal counsel and that it
understands the meaning and legal consequences of this note and the terms,
conditions, representations, warranties and covenants set forth herein.

 

Right to Commence Proceedings in other Jurisdiction.

 

Nothing herein shall affect the right of Payee to commence legal proceedings or
otherwise proceed against Maker in any other jurisdiction or to serve in any
matter permitted by applicable law.

 

Successors and Assigns.

 

This note shall be binding upon Maker, its successors, assigns and transferees,
and shall insure to the benefit of and be enforceable by Payee and its
successors and assigns.

 

Waiver by Maker.

 

Maker hereby waives presentment for payment, demand, notice of nonpayment and
dishonor, protest and notice of protest.

 

Waiver by Maker of Certain Claims and Rights.

 

In any action, suit or proceeding in connection with this note, Maker hereby
waives (i) the right to interpose any defense based upon any claim of latches or
the running of any statute of limitations; (ii) the right to interpose any
defense based upon any set-off, deduction or counterclaim of any nature or
description whatsoever, and (iii) any right to trial by jury.

 

This note shall be governed by the laws of the State of New York.

 

Any legal action or proceeding with respect to this agreement may be brought in
the courts of the State of New York, Maker irrevocably consents to service of
process in any such action by the mailing of copies thereof by registered or
certified mail, postage prepaid, to them at its address, such service to be
effective 30 days after mailing

 

IN WITNESS WHEREOF, Maker has caused this note to be executed on its behalf by
an officer thereunto duly authorized as of the date set forth above.

 

SPECIALTY BEVERAGE AND SUPPLEMENT INC.

a NEVADA Corporation

 

By: /s/ Neil Rosenberg Neil Rosenberg Secretary

3

 

 

